Title: To Benjamin Franklin from Anton Georg Eckhardt, 13 April 1780
From: Eckhardt, Anton Georg
To: Franklin, Benjamin


Monsieur!
Utrecht 13 Avril 1780
Je proffite du voyage de Monsieur Le Comte du Pac a Paris, et de ces offres Obligeants a veuiller vous remettre celle ci, pour vous accuser Monsieur La Reception de votre gracieuse Lettre, a laquelle jaurois dabord répondu ci je navois crû devoir premierement attendre la lettre que Vous me annonciez de Monsieur L’academicien Le Roi, que je nai cependant pas recû jusqu’a present. Je Suis Chagrin Extremement ainsi que mon frere d’apprendre l’Etat dIndisposition ou vous vous trouvé Monsieur que nous Esperons cependant naura pas de Suitte; et que la belle Saison dans laquelle nous allons Entrer Contribuera a un prompt et Entier Retablissement.
Nous sommes on ne peut plus Sencible Monsieur de loppinion avantageuse que vous veuillez avoir de nos applications et de la bonne volonté d’aider a lEtablissement que nous desireriont de pouvoir faire dans qque [quelque] Paÿis oû ces applications et nos divers objets pouroient Etres Utiles, et jose nous Récommander de nouveau a votre Digne Protection a cet Egard: nous desirerions Infiniment que Monsieur Le Comte du Pac qui prend tout l’interest a notre sort pouroit apprendre qques nouvelles desirables de votre Pard, et ci vous nous Conseilleriez de faire un tour a Paris avec quelque Esperance de Succes a i réussir pour un Etablissement ou celui de lun ou lautre de nos principaux objets, quand nous Seriont bien Charmés de pouvoir vous presenter nos Devoirs Monsieur: néanmoins nayant recû aucune nouvelle de Monsr Le Roi de l’accademie des Sciences, et ayant apris par Monsr: Lavocat Le Roi (qui vous remi notre premiere Lettre) que vous Etiez dIntention dEcrire pour nous a Londre, nous prenons la Liberté de vous remettre que ce en Cas vous pensiez quil ne nous Serois pas Conseillable daller en France mais plustot en Angleterre, que nous sommes prets a Suivre votre Conseil Monsieur mais que nous osons desirer allors cette bonté de votre Digne Pard de vouloir nous accorder qque Recommandation a Celui ou ceux que vous i Croiriez le plus a meme d’aider a notre Etablissement et celui de nos objets ûtiles, ce qui nous encoûrageroit dont a i faire un tour, quand nous avons lieu dEsperer quavec de tels Recommandations, et en demontrant lutilité de nos objets principalement celui de notre Fabrique, que nous avons Perfectionné de beaucoup depuis que vous en avez vu les Echantillons, nous pourrions i Reussir. Jose dont remettre ceci a votre meillieur avis et Conseil Monsieur, et appres nous i avoir Recommandé et vous avoir assurer de notre vive gratitude et des Sentiments d’attachement les plus Devoues.
Jai Lhonneur dEtre avec le Respect et la Consideration la plus Distinguee Monsieur Votre Tres Humble et Tres Obeissant serviteur
A: G: Eckhardt FRS

P.S. Je prend la liberté de Joindre ici qque Memoires de nos principaux Objets, que je crains monsieur Le Roi ne vous aura pas Remis, ne les ayant peut Etre pu trouver chez un ami ou je lavois addressé et qui en avoit des Exemplaires. Je me flatte que vous i trouverez deduit clairement les avantages de ces machines.
 
Notation: Le Comte de Bellegarde, rue des Maçons sorbonne, no. 9
